Citation Nr: 9916070	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  98-02 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than October 31, 
1994 for the award of compensation benefits for a bilateral 
hearing loss. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active military service from September 1952 
to May 1954.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Chicago, Illinois, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran appeared at a hearing before a member of the Board 
and was assisted at that hearing by Veterans Claims Examiner 
employed by the VA.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for a 
hearing loss was received by the VA on October 31, 1994.

2.  He was awarded compensation benefits effective on the 
date of receipt of that claim.


CONCLUSION OF LAW

An effective date earlier than October 31, 1994 for payment 
of compensation benefits for a hearing loss is not warranted.  
38 U.S.C.A. § 5110(a), (b)(1) (West 1991 & Supp. 1998); 
38 C.F.R. § 3.400(b)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was separated from active service in May 1954.  
On October 31, 1994 a Veteran's Application for Compensation 
or Pension, VA Form 21-526, was received from the veteran.  
In a Board decision dated in May 1997 service connection was 
granted for a bilateral hearing loss and tinnitus.  In a 
rating action dated in July 1997 the RO assigned a 30 percent 
rating for bilateral sensorineural hearing loss and a zero 
percent rating for tinnitus.  Those ratings were made 
effective October 31, 1994.

The veteran testified at a hearing before a member of the 
Board at the RO in October 1998.  He stated that he had not 
filed a claim for compensation benefits earlier than October 
1994.  He indicated that he felt that he should be entitled 
to compensation benefits from the time of his discharge from 
service because his hearing loss dated back to that time.

The effective date of award of compensation benefits based on 
an original claim is the date of discharge if application 
therefor is received within one year after discharge.  
Otherwise, the effective date of award is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(1) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.400(b)(2) (1998).

The veteran's initial claim for service connection for a 
hearing loss with tinnitus was received by the VA on October 
31, 1994.  The law and regulations cited above control the 
effective date of awards of compensation benefits.  There is 
no provision for awarding payment of compensation benefits 
from an earlier date.  While the veteran's hearing loss is 
conceded to have had its onset in service, payment of 
compensation benefits may not be made until a claim is filed, 
and then benefits may be paid from a date earlier than the 
date of receipt of the claim only if the claim is received 
within one year after the veteran's separation from service.  
The law provides no basis for paying compensation benefits in 
this case for any time prior to October 31, 1994, the date of 
receipt of the claim.

The United States Court of Veterans Appeals (Court) has held 
that where the law and not the evidence is dispositive, the 
Board should deny an appeal because of the absence of legal 
merit or the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet.App. 426 (1994).  The appellant in this case has 
failed to allege facts which are a basis under the 
controlling law and regulations for a grant of the benefit 
sought.  Accordingly, his claim must be denied.


ORDER

An effective date earlier than October 31, 1994 for the award 
of compensation benefits for a bilateral hearing loss with 
tinnitus is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals



 

